DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
Claims 1, 2 and 4-20 are pending as amended on 3/21/2022. Claims 1, 2, 4-9 and 16-20 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Ejiri et al (JP 2010-070604; cited by Applicant, previously provided machine translation cited herein) and Jun et al (KR 2013071650; previously provided machine translation cited herein).
Rejection A:
As to claims 10, 11, 13 and 14, Song discloses a polyamide-imide (PAI) intended for use as a substrate for a display device (abstract) including repeating units of formulas 1 and 2 [0051] (which correspond to instant formulas 1a and 1b):

    PNG
    media_image1.png
    275
    529
    media_image1.png
    Greyscale

wherein A1 in formula 1 can be one of formulas 3 or 4 ([0053], claim 2):

    PNG
    media_image2.png
    214
    418
    media_image2.png
    Greyscale

wherein A2 is [0056]:

    PNG
    media_image3.png
    132
    476
    media_image3.png
    Greyscale

and wherein A3 is derived from a reactive carbonyl compound, such as terephthalic acid or terephthaloyl chloride (TPC) [0071, Table 1] (which has a structure according to instant chemical formula 3). Terephthalic acid and TPC further have structures according to instant chemical formulas 3a and 3b (claim 13).  
Song teaches utilizing TFDB as the diamine monomer for preparing PAI [0071] (see also example 1 [0088]), which provides a moiety according to instant formula 4, wherein instant Q is a single bond, and R1 and R2 are CF3. 
Song further teaches utilizing BPDA as the first dianhydride (which has a structure according to chemical formula 2 in claim 10) and 6FDA as the second dianhydride (which has a structure according to formula 7b in claim 14) [0061, 0071]. 
Song teaches that:
 the amount of the amide repeating unit per mole of the imide repeating unit (which corresponds to the amount of dicarbonyl per mole of dianhydride(s)) is about 0.4 to about 2 mol [0061],
the amount of repeating unit B per mole of repeating unit A (which corresponds to amount of BPDA per mole of 6FDA) may range from about 0.2 to about 4 mole B per 1 mole of A [0064], and
the total amount of dianhydride and dicarbonyl compound with respect to the diamine is about 0.95 to about 1.1 [0073]. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As evidenced by the discussion below, it is possible to select values within the ranges disclosed by Song to provide a PAI having molar ratios and amounts within the presently recited ranges, which establishes that the ranges disclosed by Song overlap the presently recited ranges. Therefore, Song suggests a PAI having molar ratios and amounts within the presently recited ranges. For example:
Consider a PAI from BPDA and 6FDA as dianhydrides, TPC as dicarbonyl, and TFDB as diamine. A PAI having this combination of monomers is suggested by Song (see examples and [0061]). Song suggests a PAI having:
 4 moles of BPDA per mole of 6FDA (i.e., within Song’s range disclosed in [0064]),
2 moles of TPC per mole of total dianhydrides (i.e., within Song’s range disclosed in [0061], 
and 1.1 mole of (dianhydrides + dicarbonyl) per mole of diamine (i.e., within Song’s range disclosed in [0073]. 
The following table, created by the examiner, shows example amounts of each monomer in a PAI as set forth above, which can be used for calculations:

    PNG
    media_image4.png
    137
    236
    media_image4.png
    Greyscale

In a PAI suggested by Song as set forth above:
the molar ratio of dianhydride containing the structure according to instant formula 2 (i.e., BPDA) and instant compound of chemical formula 3 (i.e., TPC) to the diamine containing the structure of instant formula 4 (i.e., TFDB) is (0.8+2) to 2.73 = 1.03 to 1, which falls within the presently claimed range of 1.01 to 1.5:1,
the total amount of BPDA and TPC (2.8) is more than the amount of TFDB (2.73),
the repeating structures of chemical formula 1a (i.e., imide repeating structures derived from dianhydrides, 6FDA and BPDA) and chemical formula 1b (i.e., amide repeating structures derived from TPC) are contained in a molar ratio of 1:2, which falls within the presently claimed range of 1: more than 1 to 4, and
the dianhydride containing instant formula 2 (BPDA) and the compound of chemical formula 3 (TPC) are added at a molar ratio of 0.8:2 (equivalent to 1:2.5), which falls within the presently claimed range of 1:0.5 to 5 (instant claim 11). 
With regard to the presently recited manufacturing steps:
Song discloses [0072] dissolving diamine in a polymerization solvent to prepare a diamine solution (stirring is specifically described in the examples [0088]). The dianhydride and dicarbonyl compounds are added to the diamine solution, to prepare a polyamic acid copolymer (corresponding to a polyamide-imide precursor as presently recited). The poly(amic acid-amide) (i.e., precursor) is imidized to provide/obtain a PAI copolymer [0078]. Song further teaches recovering a polymer and dissolving in an appropriate solvent (all of the example solvents named by Song are organic solvents). See [0079]. Song teaches forming a film by coating a solution of polyamide-imide on a support (corresponding to a substrate as recited), and heating the same, if needed [0082]. In the examples, Song specifically teaches recovering the imidized PAI as a powder (i.e., solid) prior to dissolving again in an organic solvent to form a PAI solution [0089]. Song further exemplifies coating the PAI solution on a glass substrate followed by heating (curing) at 250 C to form a final film (which must still be on the substrate, given that a removal therefrom is not disclosed) [0090].  
Song fails to teach reaction of the PAI solution with a compound of Chemical formula 5, and therefore, Song also fails to teach a PAI having any structure according to instant formula 1c or instant formula 1d (i.e., structures which would result from the reaction of PAI with an isocyanate according to chemical formula 5). 
Ejiri teaches that since generally polyimides do not have a crosslinking point, they show thermoplasticity, and the coefficient of linear thermal expansion is higher than that of a thermosetting resin such as an epoxy resin [0011]. Ejiri teaches that, when using several types of parts in combination, defects such as floating and cracks occur at the joint if the CTE changes significantly [0012].
Ejiri discloses a solvent soluble imide compound having a reactive double bond which can form a film at low temperature and can be efficiently cured (p 1, problem to be solved, and [0022]). Ejiri discloses that since the soluble imide compound having a reactive double bond has curability, it is possible to reduce the CTE at a temperature higher than the Tg as compared with an imide compound having thermoplasticity [0031]. 
Ejiri teaches forming a solvent-soluble imide compound having a double bond by reacting a monoisocyanate having a reactive double bond with a carboxylic acid compound [0016]. Ejiri discloses several suitable examples of the “carboxylic acid compound,” including polyamideimide resin [0029, 0044, 0052], and teaches reaction of the polyamide-imide resin and a monoisocyanate compound [0053].  Ejiri further discloses suitable examples of the monoisocyanate compound, including 2-isocyanatoethyl methacrylate [0041], (MOI, a compound which has a structure according to instant formula 5 wherein R4 is C2 alkylene and R5 is methyl). When preparing a PAI film for use as a glass substrate replacement for display device (Song [0005]), the person having ordinary skill in the art would have been motivated to improve the heat resistance of the PAI in order to minimize damage during processing steps to prepare the device which require heat. In light of Ejiri’s disclosure, the person having ordinary skill in the art would have been motivated to react a polyamide-imide resin with monoisocyanate (such as MOI) in order to introduce reactive double bonds which can be efficiently cured, and in order to reduce the CTE (i.e., to improve the heat resistance) of the polymer. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted 6FDA, BPDA, TPC and TFMB to form a PAI precursor, imidized and precipitated to form a PAI solid and redissolved to form a PAI solution, as taught by Song, by reacting the dissolved PAI with MOI, as disclosed by Ejiri, in order to introduce reactive double bonds which can be crosslinked/cured (following coating of the PAI on a substrate) in order to improve heat and solvent resistance. 
With regard to the repeating structures of instant formulas 1c and 1d:
Ejiri exemplifies polyimides utilizing various amounts of monoisocyanate relative to the dianhydride reactant. The following table created by the Examiner summarizes the amounts of monomers utilized in Ejiri’s examples 1-4, and the last column shows the calculated ratio of dianhydride/isocyanate utilized in each example:

    PNG
    media_image5.png
    115
    465
    media_image5.png
    Greyscale

When introducing a reactive crosslinking group in a polymer, the person having ordinary skill in the art would have been motivated to select an appropriate amount of the reactive group based on the desired degree of crosslinking in the final product. In particular, when preparing a polyamide-imide resin having reactive crosslinking groups introduced via the reaction of the polymer with an acrylate group-containing monoisocyanate, as suggested by Song in view of Ejiri, the person having ordinary skill in the art would have been motivated to utilize any appropriate amount of monoisocyanate within Ejiri’s exemplified molar ratio range of 1:1 to ~1:14, based on the moles of dianhydride, in order to achieve the desired number of crosslinkable groups on the polymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a PAI precursor from 6FDA, BPDA, TPC and TFMB, imidized the precursor, precipitated to form a PAI solid and redissolved to form a PAI solution, and further reacted the dissolved PAI with MOI, as suggested by modified Song, utilizing any appropriate ratio of isocyanate:dianhydride within Ejiri’s range of 1:1 to ~1:14, including, e.g., a ratio within a range of 1:2 to 1:8 (i.e., the preferred range disclosed in the instant specification). 
Song and Ejiri fail to explicitly teach the chemical formulas of the repeating units of the polyamide-imide modified by reaction with MOI. However, modified Song suggests a polyamide-imide from the same monomers, in substantially the same proportions and prepared via substantially the same process as described in the instant specification. See, e.g., the instant claims and examples, and see p 12, lines 15-20 of the instant specification for a disclosure of suitable molar ratios of dianhydride:isocyanate. According to the instant specification, a process which is substantially the same as the process of modified Song results in a polyamide-imide having repeating structures according to instant formulas 1a, 1b, 1c and 1d (see pp 15-16 of the instant specification), as presently recited. There is reasonable basis to conclude, therefore, that modified Song suggests a process wherein the PAI contains repeating structures according to chemical formulas 1a, 1b, 1c and 1d, as presently recited. 
As to the presently recited CTE: 
As discussed above, Ejiri teaches that, when using several types of parts in combination, defects such as floating and cracks occur at the joint if the CTE changes significantly between parts [0012]. Ejiri further teaches that flexible skeletons introduced to impart solvent solubility can decrease heat resistance and increase the CTE [0011]. Ejiri discloses that since the soluble imide compound having a reactive double bond has curability, it is possible to reduce the CTE at a temperature higher than the Tg as compared with an imide compound having thermoplasticity [0031]. As evidenced by Ejiri’s disclosure, the person having ordinary skill in the art would have been motivated to decrease the CTE of a polymer in order increase heat resistance, and to reduce the occurrence of defects, such as cracks, caused by a difference in CTE between parts. 
Additionally, like Song, Jun teaches a polyamide-imide film which can be used as a substrate for a display device. Jun discloses an improved CTE as being a CTE of 15 ppm/C or less (p 2, lines 49-57). Jun teaches that polyimide resin is generally insoluble and has high heat resistance, but is colored brown or yellow due to its high aromatic ring density, making it difficult to use in fields requiring transparency (p 1, lines 23-32). Jun teaches that a colorless and transparent polyimide film has been developed, but the thermal expansion coefficient (CTE) is deteriorated (p 1, lines 33-35). Similar to Ejiri, Jun teaches that crosslinking improves the thermal expansion coefficient (p 4, lines 139-141), and Jun further teaches crosslinking of double bonds in a polyamide-imide (after film formation) in order to improve CTE, which prevents warping or twisting (p 2, lines 66-69; p 4, lines 139-154; p 8, lines 305-311). 
In light of both Ejiri and Jun, the person having ordinary skill in the art would have recognized that CTE is improved (decreased) by crosslinking PAI after film formation. Further considering Jun’s disclosure, the person having ordinary skill in the art would have recognized that a CTE of 15 ppm/C or less is considered desirable for a PAI film intended for use as a substrate in a display device. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared and cured a film formed of PAI modified with crosslinkable groups derived from MOI, as suggested by modified Song, by decreasing the CTE of the film to 15 ppm/C or less, in order to provide a PAI film having preferred/improved levels of heat resistance for Song’s intended use as a display device substrate.
As to the presently recited solvent resistance: 
Jun teaches providing a substrate for a display device with improved solvent resistance (p 2, lines 49-52), as measured by a solvent resistance index of 2% or less, defined in the same manner as presently recited (p 2, lines 57-65). Jun teaches that a colorless and transparent polyimide film has previously been developed, but the solvent resistance is deteriorated (p 1, lines 33-35). Jun teaches that when exposed to a polar solvent or another coating solution, the surface of the existing film is melted or its shape changes due to swelling, so it is difficult to use the film without a protective layer (pp 1-2, lines 36-41; pp 3-4, lines 120-127). 
Jun teaches that crosslinking improves solvent resistance (p 4, lines 139-141). As shown in Table 1 of Jun (see original Korean document), PAI films formed without crosslinking (comparative examples 1 and 3-5, rows 1 and 3-5) have a higher solvent resistance index (i.e., lower solvent resistance) than crosslinked PAI films (examples 1-8, last eight rows). In particular, Jun’s example 1 and comparative example 1 are substantially the same, except that the PAI of comparative example 1 is formed without crosslinkable groups. The solvent resistance of example 1 is substantially improved, relative to comparative example 1. A comparison of example 5 to example 1 shows that as the content of (nadic anhydride-derived) crosslinkable groups increases, solvent resistance is even further improved.
In light of Jun’s disclosure, the person having ordinary skill in the art would have recognized that a solvent resistance index of 2% or less is considered desirable for a PAI film intended for use as a substrate in a display device, and that solvent resistance is increased by crosslinking PAI after film formation. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared and crosslinked a film formed from PAI modified with crosslinkable groups derived from MOI, as suggested by modified Song, by decreasing the solvent resistance index as presently recited to 2% or less, in order to provide a PAI film having preferred/improved levels of solvent resistance for Song’s intended use as a display device substrate.

REJECTION B:
[Alternative rejection over Song in view of Ejiri and Jun, wherein Ejiri and Jun are relied upon to establish that it would have been obvious to modify the PAI of Song to include both MOI-derived crosslinkable groups and nadic anhydride-derived crosslinkable groups.]
As to claims 10, 11 and 13-15, Song discloses a polyamide-imide (PAI) intended for use as a substrate for a display device (abstract) including repeating units of formulas 1 and 2 [0051] (which correspond to instant formulas 1a and 1b):

    PNG
    media_image1.png
    275
    529
    media_image1.png
    Greyscale

wherein A1 in formula 1 can be one of formulas 3 or 4 ([0053], claim 2):

    PNG
    media_image2.png
    214
    418
    media_image2.png
    Greyscale

wherein A2 is [0056]:

    PNG
    media_image3.png
    132
    476
    media_image3.png
    Greyscale

and wherein A3 is derived from a reactive carbonyl compound, such as terephthalic acid or terephthaloyl chloride (TPC) [0071, Table 1] (which has a structure according to instant chemical formula 3). Terephthalic acid and TPC further have structures according to instant chemical formulas 3a and 3b (claim 13).  
Song teaches utilizing TFDB as the diamine monomer for preparing PAI [0071] (see also example 1 [0088]), which provides a moiety according to instant formula 4, wherein instant Q is a single bond, and R1 and R2 are CF3. 
Song further teaches utilizing BPDA as the first dianhydride (which has a structure according to chemical formula 2 in claim 10) and 6FDA as the second dianhydride (which has a structure according to formula 7b in claim 14) [0061, 0071]. 
Song teaches that:
 the amount of the amide repeating unit per mole of the imide repeating unit (which corresponds to the amount of dicarbonyl per mole of dianhydride(s)) is about 0.4 to about 2 mol [0061],
the amount of repeating unit B per mole of repeating unit A (which corresponds to amount of BPDA per mole of 6FDA) may range from about 0.2 to about 4 mole B per 1 mole of A [0064], and
the total amount of dianhydride and dicarbonyl compound with respect to the diamine is about 0.95 to about 1.1 [0073]. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As evidenced by the discussion below, it is possible to select values within the ranges disclosed by Song to provide a PAI having molar ratios and amounts within the presently recited ranges, which establishes that the ranges disclosed by Song overlap the presently recited ranges. Therefore, Song suggests a PAI having molar ratios and amounts within the presently recited ranges. For example:
Consider a PAI from BPDA and 6FDA as dianhydrides, TPC as dicarbonyl, and TFDB as diamine. A PAI having this combination of monomers is suggested by Song (see examples and [0061]). Song suggests a PAI having:
 4 moles of BPDA per mole of 6FDA (i.e., within Song’s range disclosed in [0064]),
2 moles of TPC per mole of total dianhydrides (i.e., within Song’s range disclosed in [0061], 
and 1.1 mole of (dianhydrides + dicarbonyl) per mole of diamine (i.e., within Song’s range disclosed in [0073]. 
The following table, created by the examiner, shows example amounts of each monomer in a PAI as set forth above, which can be used for calculations:

    PNG
    media_image4.png
    137
    236
    media_image4.png
    Greyscale

In a PAI suggested by Song as set forth above:
the molar ratio of dianhydride containing the structure according to instant formula 2 (i.e., BPDA) and instant compound of chemical formula 3 (i.e., TPC) to the diamine containing the structure of instant formula 4 (i.e., TFDB) is (0.8+2) to 2.73 = 1.03 to 1, which falls within the presently claimed range of 1.01 to 1.5:1,
the total amount of BPDA and TPC (2.8) is more than the amount of TFDB (2.73),
the repeating structures of chemical formula 1a (i.e., imide repeating structures derived from dianhydrides, 6FDA and BPDA) and chemical formula 1b (i.e., amide repeating structures derived from TPC) are contained in a molar ratio of 1:2, which falls within the presently claimed range of 1: more than 1 to 4, and
the dianhydride containing instant formula 2 (BPDA) and the compound of chemical formula 3 (TPC) are added at a molar ratio of 0.8:2 (equivalent to 1:2.5), which falls within the presently claimed range of 1:0.5 to 5 (instant claim 11). 
With regard to the presently recited manufacturing steps:
Song discloses [0072] dissolving diamine in a polymerization solvent to prepare a diamine solution (stirring is specifically described in the examples [0088]). The dianhydride and dicarbonyl compounds are added to the diamine solution, to prepare a polyamic acid copolymer (corresponding to a polyamide-imide precursor as presently recited). The poly(amic acid-amide) (i.e., precursor) is imidized to provide/obtain a PAI copolymer [0078]. Song further teaches recovering a polymer and dissolving in an appropriate solvent (all of the example solvents named by Song are organic solvents). See [0079]. Song teaches forming a film by coating a solution of polyamide-imide on a support (corresponding to a substrate as recited), and heating the same, if needed [0082]. In the examples, Song specifically teaches recovering the imidized PAI as a powder (i.e., solid) prior to dissolving again in an organic solvent to form a PAI solution [0089]. Song further exemplifies coating the PAI solution on a glass substrate followed by heating (curing) at 250 C to form a final film (which must still be on the substrate, given that a removal therefrom is not disclosed) [0090].  
Song fails to teach reaction of the PAI solution with a compound of Chemical formula 5, and therefore, Song also fails to teach a PAI having any structure according to instant formula 1c or instant formula 1d (i.e., structures which would result from the reaction of PAI with an isocyanate according to chemical formula 5). Song further fails to teach adding and reacting an anhydride (i.e., a monofunctional anhydride) during the PAI preparation, as recited in claim 15.
As to monofunctional anhydride:
Jun teaches that polyimide resin is generally insoluble and has high heat resistance, but is colored brown or yellow due to its high aromatic ring density, making it difficult to use in fields requiring transparency (p 1, lines 23-32). Jun teaches that a colorless and transparent polyimide film has been developed, but the thermal expansion coefficient (CTE) and solvent resistance characteristics are deteriorated (p 1, lines 33-35). Jun teaches a polyamide-imide film which can be used as a substrate for a display device with improved CTE (15 ppm/C or less) and solvent resistance (2% or less) (p 2, lines 49-57). Jun teaches that the polyamide-imide film can be crosslinked (after film formation) in order to improve the CTE and solvent resistance (p 4, lines 139-154; p 8, lines 305-311). Jun names several examples of suitable anhydrides that can be used (e.g., nadic anhydride, p 5, lines 178-9), and teaches that as the amount of anhydride added during the reaction increases, molecular weight decreases and optical properties decrease, and the amount of crosslinking increases (p 5, lines 198-207). 
As shown in Table 1 (see original Korean document), PAI films formed without crosslinking (comparative examples 1 and 3-5, rows 1 and 3-5) have higher CTE (i.e., lower heat resistance) and higher solvent resistance index (i.e., lower solvent resistance) than crosslinked PAI films (examples 1-8, last eight rows). In particular, Jun’s example 1 and comparative example 1 are substantially the same, except that comparative example 1 is formed without crosslinkable nadic anhydride end caps. The heat resistance of example 1 is slightly improved, and the solvent resistance is substantially improved, relative to comparative example 1. A comparison of example 5 to example 1 shows that as the content of nadic anhydride endcaps increases, heat resistance and solvent resistance are even further improved. 
Considering Jun’s disclosure, the person having ordinary skill in the art would have recognized that addition of nadic anhydride during the synthesis of polyamideimide results in the endcapping of polymer chains with crosslinkable unsaturated C=C groups, and decreases polymer molecular weight. Therefore, the person having ordinary skill in the art would have been motivated to add nadic anhydride to the reaction of diamine, dianhydride and dicarbonyl compounds in order to improve polymer solubility prior to film formation (because molecular weight is lowered due to endcapping), while also improving the thermal properties and solvent resistance of the film (because the double bonds in the PAI film can be cured/crosslinked once coated).
As to structure according to instant formula 1c or instant formula 1d, which would result from the reaction of PAI with an isocyanate according to chemical formula 5:
Similar to Jun, Ejiri teaches that since generally polyimides do not have a crosslinking point, they show thermoplasticity, and the coefficient of linear thermal expansion is higher than that of a thermosetting resin such as an epoxy resin [0011]. Ejiri teaches that, when using several types of parts in combination, defects such as floating and cracks occur at the joint if the CTE changes significantly [0012].
Ejiri discloses a solvent soluble imide compound having a reactive double bond which can form a film at low temperature and can be efficiently cured (p 1, problem to be solved, and [0022]). Ejiri discloses that since the soluble imide compound having a reactive double bond has curability, it is possible to reduce the CTE at a temperature higher than the Tg as compared with an imide compound having thermoplasticity [0031]. 
Ejiri teaches forming a solvent-soluble imide compound having a double bond by reacting a monoisocyanate having a reactive double bond with a carboxylic acid compound [0016]. Ejiri discloses several suitable examples of the “carboxylic acid compound,” including polyamideimide resin [0029, 0044, 0052], and teaches reaction of the polyamide-imide resin and a monoisocyanate compound [0053].  Ejiri further discloses suitable examples of the monoisocyanate compound, including 2-isocyanatoethyl methacrylate [0041], (MOI, a compound which has a structure according to instant formula 5 wherein R4 is C2 alkylene and R5 is methyl). 
When preparing a PAI film for use as a glass substrate replacement for display device (Song [0005]), the person having ordinary skill in the art would have been motivated to improve the heat resistance of the PAI in order to minimize damage during processing steps to prepare the device which require heat. In light of Ejiri’s disclosure, the person having ordinary skill in the art would have been motivated to provide reactive double bonds which can be efficiently cured by reacting a polyamide-imide resin with monoisocyanate (such as MOI) in order to reduce the CTE (i.e., to improve the heat resistance) of the polymer. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted 6FDA, BPDA, TPC and TFMB to form a PAI precursor, imidized and precipitated to form a PAI solid and redissolved to form a PAI solution, as taught by Song, by further utilizing reactants known in the art for providing crosslinkable groups which can be cured after film formation to improve heat resistance and solvent resistance. More specifically, it would have been obvious to the person having ordinary skill in the art to have formed PAI intended for use as display device substrate, as disclosed by Song, by adding nadic anhydride (as taught by Jun) during the polymerization, and by further reacting the dissolved PAI with MOI (as disclosed by Ejiri), in order to control the molecular weight/solubility of the PAI, as well as to provide reactive double bonds attached to the PAI which can be crosslinked/cured (following coating of the PAI on a substrate) in order to improve heat and solvent resistance. 
With regard to the repeating structures of instant formulas 1c and 1d:
Ejiri exemplifies polyimides utilizing various amounts of monoisocyanate relative to the dianhydride reactant. The following table created by the Examiner summarizes the amounts of monomers utilized in Ejiri’s examples 1-4, and the last column shows the calculated ratio of dianhydride/isocyanate utilized in each example:

    PNG
    media_image5.png
    115
    465
    media_image5.png
    Greyscale


When introducing a reactive crosslinking group in a polymer, the person having ordinary skill in the art would have been motivated to select an appropriate amount of the reactive group based on the desired degree of crosslinking in the final product. In particular, when preparing a polyamide-imide resin having reactive crosslinking groups introduced via nadic anhydride (NA) end groups and via the reaction of the polymer with an acrylate group-containing monoisocyanate, as suggested by Song in view of Ejiri, the person having ordinary skill in the art would have been motivated to utilize any appropriate amount of monoisocyanate within Ejiri’s exemplified molar ratio range of 1:1 to ~1:14, based on the moles of dianhydride, in order to achieve the desired number of crosslinkable groups on the polymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a PAI precursor from 6FDA, BPDA, TPC, TFMB and NA, imidized the precursor, precipitated to form a PAI solid and redissolved to form a PAI solution, and further reacted the dissolved PAI with MOI, as suggested by modified Song, utilizing any appropriate ratio of isocyanate:dianhydride within Ejiri’s range of 1:1 to ~1:14, including, e.g., a ratio within a range of 1:2 to 1:8 (i.e., the preferred range disclosed in the instant specification). 
Song, Jun and Ejiri fail to explicitly teach the chemical formulas of the repeating units of the polyamide-imide modified by reaction with MOI. However, modified Song suggests a polyamide-imide from the same monomers, in substantially the same proportions and prepared via substantially the same process as described in the instant specification. See, e.g., the instant claims and examples, and see p 12, lines 15-20 of the instant specification for a disclosure of suitable molar ratios of dianhydride:isocyanate. According to the instant specification, a process which is substantially the same as the process of modified Song results in a polyamide-imide having repeating structures according to instant formulas 1a, 1b, 1c and 1d (see pp 15-16 of the instant specification), as presently recited. There is reasonable basis to conclude, therefore, that modified Song suggests a process wherein the PAI contains repeating structures according to chemical formulas 1a, 1b, 1c and 1d, as presently recited. 
As to the presently recited CTE: 
As discussed above, Ejiri teaches that, when using several types of parts in combination, defects such as floating and cracks occur at the joint if the CTE changes significantly between parts [0012]. Ejiri further teaches that flexible skeletons introduced to impart solvent solubility can decrease heat resistance and increase the CTE [0011]. Ejiri discloses that since the soluble imide compound having a reactive double bond has curability, it is possible to reduce the CTE at a temperature higher than the Tg as compared with an imide compound having thermoplasticity [0031]. 
In light of both Ejiri and Jun, the person having ordinary skill in the art would have recognized that CTE is improved (decreased) by crosslinking PAI after film formation. Further considering Jun’s disclosure, the person having ordinary skill in the art would have recognized that a CTE of 15 ppm/C or less is considered desirable for a PAI film intended for use as a substrate in a display device, in order to prevent warping or twisting (p 2, lines 66-69). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared and cured a film formed of PAI modified with crosslinkable groups derived from MOI and NA, as suggested by modified Song, by decreasing the CTE of the film to 15 ppm/C or less, in order to provide a PAI film having preferred/improved levels of heat resistance for Song’s intended use as a display device substrate.
As to the presently recited solvent resistance: 
Jun teaches that when exposed to a polar solvent or another coating solution, the surface of the film is melted or its shape changes due to swelling, so it is difficult to use the film without a protective layer (pp 1-2, lines 36-41). Jun teaches providing a substrate for a display device with improved solvent resistance (p 2, lines 49-52), as measured by a solvent resistance index of 2% or less, defined in the same manner as presently recited (p 2, lines 57-65). 
In light of Jun’s disclosure, the person having ordinary skill in the art would have recognized that a solvent resistance index of 2% or less is considered desirable for a PAI film intended for use as a substrate in a display device, and that solvent resistance is increased by crosslinking PAI after film formation. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared and crosslinked a film formed from PAI modified with crosslinkable groups derived from MOI and NA, as suggested by modified Song, by decreasing the solvent resistance index as presently recited to 2% or less, in order to provide a PAI film having preferred/improved levels of solvent resistance for Song’s intended use as a display device substrate.
As to claim 12, Song in view of Ejiri and Jun suggest processes according to claim 10 (wherein PAI is modified with MOI, or, wherein PAI is modified with both MOI and NA), as set forth above. As set forth above, Song teaches that the total amount of dianhydride and dicarbonyl compound with respect to the diamine is about 0.95 to about 1.1 [0073] (emphasis). 
Consider a PAI from BPDA and 6FDA as dianhydrides, TPC as dicarbonyl, and TFDB as diamine. A PAI having this combination of monomers is suggested by Song (see examples and [0061]). Song suggests a PAI having:
4 moles of BPDA per mole of 6FDA (i.e., within Song’s range of “about 0.2 to about 4 mol” disclosed in [0064]),
2 moles of TPC per mole of total dianhydrides (i.e., within Song’s range of “about 0.4 to about 2 mol” disclosed in [0061]), 
and 1.15 mole of (dianhydrides + dicarbonyl) per mole of diamine (i.e., within Song’s range of “about 0.95 to about 1.1” disclosed in [0073] due to the latitude permitted by the word “about”). 
The following table, created by the examiner, shows example amounts of each monomer in a PAI as set forth above, which can be used for calculations:

    PNG
    media_image6.png
    133
    239
    media_image6.png
    Greyscale

In a PAI suggested by Song as set forth above, the molar ratio of dianhydride containing the structure according to instant formula 2 (i.e., BPDA) and instant compound of chemical formula 3 (i.e., TPC) to the diamine containing the structure of instant formula 4 (i.e., TFDB) is (0.8+2) to 2.61 = 1.07 to 1, which falls within the presently claimed range of 1.05 to 1.3:1.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered. 
Considering the amendments to the claims, the previously set forth rejection under 35 USC 112 has been overcome.
The previously set forth rejections under 35 USC 103 over Song in view of Ejiri have been modified to include Jun as an additional secondary reference. (Jun, KR 20130071650, was previously relied on as a primary reference in the action mailed 8/28/2020.) 
Applicant argues (pp 18-19) that Ejiri fails to provide sufficient guidance for achieving a CTE and solvent resistance as presently recited. However, Jun provides specific guidance with regard to improving heat and solvent resistance by crosslinking, including direction to achieve levels of resistance within the presently claimed ranges. Therefore, because Jun is presently relied on to establish the obviousness of the claimed property limitations, Applicant’s arguments drawn to Ejiri alone are not persuasive.
 Applicant argues (p 20) that Ejiri is concerned with improving solvent solubility, not increasing solvent resistance, and therefore one would not have expected the compounds of Ejiri having a reactive double bond to be solvent resistant as claimed. However, Applicant’s argument appears to be confusing the desired solubility characteristics of the uncured PAI with the desired solubility characteristics of the cured PAI. As noted by Applicant, Ejiri desires the uncured material (i.e., material having unreacted double bonds) to be soluble in solvent. Each of the prior art references (as well as the instant specification) seeks to form a film of PAI by coating a solution of dissolved PAI on a substrate. Once a film has been formed, the double bonds can be cured to render the film insoluble (i.e., to increase the solvent resistance of the film). Because the teaching in Ejiri cited by Applicant concerns the desired solubility of the uncured material, Applicant’s argument fails to establish that one would not have expected the compounds of Ejiri to be solvent resistant once cured (after forming a film).
Applicant argues (pp 21-22) that the instant examples show substantially reduced CTE and solvent resistance index achieved in PAI films having crosslinked MOI groups relative to PAI without any crosslinking (no MOI). However, Applicant has not explained why the improvement in heat and solvent resistance achieved via crosslinking in the instant examples would have been unexpected in view of the prior art (i.e., in view of teachings in Ejiri and Jun with regard to the effect of crosslinking on heat and solvent resistance). Therefore, Applicant’s examples and arguments are not sufficient to establish that the differences in properties exhibited by uncrosslinked PAI compared to crosslinked PAI according to the present claims would have been unexpected to a person having ordinary skill in the art. 
[Additionally, evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Therefore, if Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766